Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s 11-15-2021 was received.  Claims 1-2, 5-6, 8, 10-12, 14-15 were amended.  Claims 1-15 are pending and examined in this action. 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In re Claim 1, “crashing into” in view of Applicant’s amendment is indefinite.  It is unclear how a sensor element detects “partial breaking or rupturing of the workpiece outside of the saw cut generated in the workpiece by means of the circular saw.”  The Examiner notes that the claims are directed to the structure of the portable circular saw and not the method of use.  As best understood, the sensor element only determines the forces applied to the saw and does not parse whether the force comes from the floor 
In re Claim 3, “wherein the sensor element has at least one rotating speed sensor” is indefinite.  It is unclear if Claim 3 adds a second rotation speed sensor or if the rotational speed sensor claimed in claim 3 is referring to the previously introduced rotational speed sensor in Claim 1.  The claims were examined a best understood.  Appropriate correction is required. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3 isrejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 3 claims the sensor element has at least one rotating speed sensor which is already claimed in Claim 1.  As such, claim 3, fails to further limit the subject matter of the claim upon which it depends.  Applicant may 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2010/067789 to Nishimiya in view of JP2013173387A.

In re Claim 1, Nishimiya teaches a portable circular saw comprising:
a sole plate configured for guiding the portable saw along a work piece (see Fig. 4, #31 and “W”);
a housing (housing structure of the saw in Fig. 4, #32 machine main body);
a drive unit at least portions of which are disposed in the housing, the drive unit assigned tool receptacle configured to receive an interchangeable saw blade (Nishimiya translation at page 3, first full paragraph, teaches “The cutting machine main body 32 includes an electric motor 33 as a driving source and a circular saw blade 34 rotating by the electric motor 33.” ---The connection between the motor and the saw blade is considered a drive unit with an assigned tool receptacle), and to rotating drive the 
a safeguard device (acceleration sensor #40 and impact sensor see Fig. 4 and translation Pg. 3, 3rd full paragraph) having at least one sensor element (acceleration sensor #40/impact sensor), the at lease one sensor element configured to detect crashing of the portable circular saw (see translation Pg. 3, 3rd full paragraph continuing into Pg. 4, as well as the first full paragraph on Pg. 4) into the work piece during a sawing procedure, and, upon detecting any crashing into the work piece, the safeguard device in configured to deceleration and/or switch off the drive unit (see translation Pg. 4, first full paragraph: On the other hand, as shown in FIG. 6, when the constant acceleration g is detected by the acceleration sensor during free fall, the rotation speed of the electric motor is decreased (decelerated), and then a constant impact force is detected by the impact sensor The electric motor may be stopped at the time when the electric motor is stopped.).  The Examiner notes that the floor is being considered the work piece under this interpretation.  The Examiner notes that circular saws are typically used to install hardwood floors and therefore during this use, if the saw falls on the floor, the saw is contacting the work piece.  The Examiner notes that the claims are broad enough to read on any work piece including hardwood flooring work pieces.  

The Examiner notes that applicant has provided a special definition of the term “crashing.”  The term of so-called "crashing into" in the context of the present description is understood to be an at least partial braking or rupturing of the work piece 

Nishimiya does not teach the sensor element including at least one rotation speed sensor. 

However, JP2013173387A teaches that it is known in the impact sensor arts to provide a sensor in an impact system that is a rotational speed sensor.  (see JP2013173387A, Para. 0010, 0029, 0059).  In other words, in the art of impact sensors, it is known to provide a rotational speed sensor to detect impact.  

Although Nishimiya and JP2013173387A are in different areas, both provide sensors for determining impacts, and a teaching of one particular type of sensor will be equally applicable in both areas. See KSR International Co. v. Teleflex Inc. et al. No. 04-1350, 550 U.S. _____(2007) slip op at 13, which states, “When a work is available in one field of endeavor, design incentives  … can prompt variations of it, either in the same field or a different one. If a person of ordinary skill can implement a predictable variation, §103 likely bars its patentability” (emphasis added). JP2013173387A clearly describes the design incentives of selecting a rotational speed sensor versus an acceleration sensor; because the rotation speed detection unit detects the yaw rate measures a structures angular velocity about its vertical axis.  In other words, providing additional sensors to activate airbags at an earlier time to protect the passengers in a car is akin to providing additional sensors to deactivate the power tool earlier in order to 

In re Claim 2, WO 2010/067789 to Nishimiya, in view of JP2013173387A, for the reasons above in re Claim 1 teaches wherein the sensor element has at least one acceleration sensor (see Nishimiya, Fig. 4, #40 and Pg. 3, Third full Paragraph).

In re Claim 3, WO 2010/067789 to Nishimiya, in view of JP2013173387A, for the reasons above in re Claim 1 teaches wherein the sensor element ahs at least one rotating speed sensor (see discussion above in re Claim 1, the combination of Nishimiya and JP2013173387A provides a rotating speed sensor from JP2013173387A). 

In re Claim 4, WO 2010/067789 to Nishimiya, in view of JP2013173387A, for the reasons above in re Claim 1 teaches wherein the sensor element has at least one electromechanical and or electronic switching mechanism (see Nishimiya, Pg. 3, second full paragraph which states: the control unit C interrupts the power supply circuit P based on the signal and stops the electric motor 33, so that the saw blade 34 It is instantaneously stopped. – this is an electronic switching mechanism). 

In re Claim 15, WO 2010/067789 to Nishimiya, in view of JP2013173387A, for the reasons above in re Claim 1 teaches wherein the safe guard device has a control apparatus configured to receive sensor signals from the at least one sensor element, .

Claim 5-7 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2010/067789 to Nishimiya in view of JP2013173387A and further in view of US 4,219,747 to Hornung. 

In re Claim 5, Nishimiya in view of JP2013173387A does not teach wherein the at least one electomechanical and or electronic switching mechanism is arranged on a work piece-facing bearing face of the sole plate adjacent to a rectangular passage through which the saw blade passes.  However, Hornung teaches that it is known to place an electomechanical and or electronic switching mechanism is arranged on a work piece-facing bearing face of the sole plate in a region of a rectangular passage opening of the saw blade (see Hornung, Fig. 3, #14/22 and Col. 3, ll. 56 - Col. 4, ll. 7).  Hornung teaches that it is known to place electromechanical switching mechanisms for determining contact with a workpiece in the sole plate #24 of the circular saw (see Hornung, Fig. 3).  The examiner notes that under the broadest reasonable interpretation the structure of #14/22 in Fig. 3 of Hornung is adjacent or “in a region” of the aperture in which the blade passes through plate #24.   

In the same field of invention, sensor locations for circular saws, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date, to place a sensor for determining if the work piece is being contacted in the sole of the circular saw in a region adjacent to the blade opening, as taught by Hornung, in Fig. 3, and Col. 3, ll. 56 - Col. 4, ll. 7.  Doing so is the substitution of one known type of detector/sensor and location of a detector/sensor for another known type of detector/sensor and location of a detector/sensor (see MPEP 2143, I, B).   Placing the sensor in the sole plate (as shown in Fig. 3, #24, of Hornung), would place the sensor in the structure that is most likely to contact the work piece, as this structure is typically closest to the work piece when the user handles the tool. 

In re Claim 6, Nishimiya in view of Hornung, for the reasons above in re Claim 1, teaches wherein at least portions of the at least one electromechanical and/or electronic switching mechanism runs adjacent to at least one narrow side and/or at least one longitudinal side of the passage opening (the examiner notes that the structure of Fig. 3, #14/22 is adjacent to the longitudinal side and in a region near the narrow side, under the broadest reasonable interpretation).

In re Claim 7, Nishimiya in view of Hornung, for the reasons above in re Claim 1, teaches wherein the at least one electromechanical and/or electronic switching mechanism is L-shaped (see e.g., Hornung, Fig. 3, #22), U-shaped (see Hornung, Fig. 

In re Claim 9, Nishimiya in view of Hornung, for the reasons above in re Claim 1, teaches wherein the at least one electromechanical and/or electronic switching mechanism is configured such that, when the plate bears on the work piece, the at least one electromechanical and/or electronic switching element terminates so as to be flush with the bearing face of said sole plate, and when the sole plate is raised from the work piece, the at least one electromechanical and/or electronic switching element springs out of said bearing face (see structure of Hornung, Fig. 3, showing the combination of the structures of #22 and 14 which protrude from the bottom of plate #24 when the saw is raised from a work piece, and when the saw is located on the work piece this structure protrudes from plate #24).

In re Claim 10, Nishimiya in view of Hornung, for the reasons above in re Claim 5/6, teaches wherein the at least one electromechanical and/or electronic switching mechanism includes at least one of an electrical contact (the Examiner notes that the structure of Nishimiya is an electronic sensor and has an electronic contact to communication with the processor) and a spring loaded rocker or pressure plate (In Hornung, Fig. 3, #22 is considered a pressure pate as it is plate like and provides pressure on switch #14) to activate the at least one of the electrical contact and the strain gauge (these switches/sensors activate the controller – the claims were examined as best understood in view of the 35 USC 112b rejection above). 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2010/067789 to Nishimiya in view of JP2013173387A and further in view of US 4,219,747 to Hornung, and further in view of US 5,437,186 to Tschulena.

In re Claim 8, modified Nishimiya in re Claim 5 does not teach wherein the at least one electromechanical and /or electronic switching mechanism is configured as a frame defining the rectangular passage opening.   

However, Tschulena teaches an electromechanical and /or electronic switching mechanism (acceleration sensor – see Fig. 3b-c) is configured as a frame defining the passage opening (#1 creates a frame around mass #2 – see Figs. 3b-c).   The claims were examine as best understood. 

Although Nishimiya and Tschulena are in different fields (circular saw vs. an acceleration sensor) both use an acceleration sensor, and a teaching of using an optical sensor as an acceleration sensor will be equally applicable in both areas. See KSR International Co. v. Teleflex Inc. et al. No. 04-1350, 550 U.S. _____(2007) slip op at 13, which states, “When a work is available in one field of endeavor, design incentives  … can prompt variations of it, either in the same field or a different one. If a person of ordinary skill can implement a predictable variation, §103 likely bars its patentability” (emphasis added). Tschulena clearly describes the design incentives of selecting an optical sensor (to measure acceleration is different directions as opposed to a single . 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2010/067789 to Nishimiya in view of JP2013173387A and further in view of US 5,437,186 to Tschulena.

In re Claim 11, modified Nishimiya in re Claim 1 does not each wherein the at least one sensor element further comprises at least one optical detector.  However, Tschulena teaches that it is known to provide an acceleration sensor as an optical sensor (see Tschulena, abstract and Col. 2, ll. 35-40, Col. 3, ll. 58 – Col. 4, ll. 2 and Col. 4, ll. 34-39).  

Although Nishimiya and Tschulena are in different fields (circular saw vs. an acceleration sensor) both use an acceleration sensor, and a teaching of using an optical sensor as an acceleration sensor will be equally applicable in both areas. See KSR International Co. v. Teleflex Inc. et al. No. 04-1350, 550 U.S. _____(2007) slip op at 13, which states, “When a work is available in one field of endeavor, design incentives  … can prompt variations of it, either in the same field or a different one. If a person of ordinary skill can implement a predictable variation, §103 likely bars its patentability” emphasis added). Tschulena clearly describes the design incentives of selecting an optical sensor (to measure acceleration is different directions as opposed to a single direction Tschulena, abstract and Col. 2, ll. 35-40, Col. 3, ll. 58 – Col. 4, ll. 2).  It would have been obvious to one of ordinary skill in the art, at the earliest effective filing date, to use an optical sensor in order to increase detection reliability, by detecting acceleration in more than one direction thereby capturing all acceleration as opposed to acceleration from a single direction. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2010/067789 to Nishimiya in view of JP2013173387A and further in view of US 5,437,186 to Tschulena, and further in view of US 4,219,747 to Hornung.

In re Claim 12, modified Nishimiya in re Claim 11 does not teach wherein the at least one optical detector is arranged flush with a work piece-facing bearing face of the sole plate in adjacent to a passage opening through which the saw blade passes. 

However, Hornung teaches that it is known to place a detector arranged on a work piece-facing bearing face of the sole plate in a region of a passage opening of the saw blade (see Hornung, Fig. 3, #14/22 and Col. 3, ll. 56 - Col. 4, ll. 7).  Hornung teaches that it is known to place a detector determining contact with a work piece in the sole plate #24 of the circular saw (see Hornung, Fig. 3).  The examiner notes that under the broadest reasonable interpretation the structure of #14/22 in Fig. 3 of Hornung is adjacent or “in a region” of the aperture in which the blade passes through plate #24.   

In the same field of invention, sensor locations for circular saws, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date, to place a detector for determining if the work piece is being contacted in the sole of the circular saw in a region adjacent to the blade opening, as taught by Hornung, in Fig. 3, and Col. 3, ll. 56 - Col. 4, ll. 7. Doing so is the substitution of one known type of detector/sensor and location of a detector/sensor for another known type of detector/sensor and location of a detector/sensor (see MPEP 2143, I, B).   Placing the sensor in the sole plate (as shown in Fig. 3, #24, of Hornung), would place the sensor in the structure that is most likely to contact the work piece, as this structure is typically closest to the work piece when the user handles the tool.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2010/067789 to Nishimiya in view of JP2013173387A and further in view of US 5,437,186 to Tschulena, and further in view of US 4,219,747 to Hornung. 

In re Claim 13, modified Nishimiya in re Claim 11 teaches the at least one optical detector is disposed in a depression (see Tschulena Figs. 3b-3c teaching a mass #2 in frame #1 in a depression or “cut out” space); however, Nishimiya in view of Tschulena, for the reasons above in re Claim 11, does not teach the sole plate has a work piece-facing bearing face with at least one depression for configuring an area-measuring zone. 



In the same field of invention, sensor locations for circular saws, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date, to place a sensor for determining if the work piece is being contacted in the sole of the circular saw in a region adjacent to the blade opening, as taught by Hornung, in Fig. 3, and Col. 3, ll. 56 - Col. 4, ll. 7.  Doing so is the substitution of one known location of a detector/sensor for another known location of a detector/sensor (see MPEP 2143, I, B).   Placing the sensor in the sole plate (as shown in Fig. 3, #24, of Hornung), would place the sensor in the structure that is most likely to contact the work piece, as this structure is typically closest to the work piece when the user handles the tool.  Further in order to keep a smooth surface on the plate of a circular saw, the sensor would be placed in a depression on the sole pate, above the smooth surface that contacts the work piece.  
Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The closest prior art is WO 2010/067789 to Nishimiya and US 5,437,186 to Tschulena.  However, Nishimiya does not teach “the optical reflex sensor.” Nishimiya does not teach this sensor. Further, while Tschulena teaches an optical sensor, Tschulena does not teach an optical reflex sensor.  There was not reason uncovered during the search to modify the optical sensor to be an optical reflex sensor.  As such, Claim 14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-13 and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argues that Nishimiay does not teach a rotation speed sensor.  The examiner agrees.  However, However, JP2013173387A teaches that it is known in the impact sensor arts to provide a sensor in an impact system that is a rotational speed sensor (see discussion above in re Claim 1).  In other words, in the art of impact sensors, it is known to provide a rotational speed sensor to detect impact because the rotation speed detection unit detects the yaw rate measures a structures angular 
In view of Applicant’s arguments, “crashing into” is indefinite.  Applicant states that crashing into is understood to be an at least partial breaking or rupturing of the workpiece outside of the saw cut generated in the workpiece by means of the circular saw.”  The examiner notes that the claim is an apparatus claim and not a method of use. As such, the workpiece is not affirmatively claimed.  Further, it is unclear how a sensor can detect the workpiece partially breaking or rupturing as opposed to simply bumping against a floor.  The sensor is measuring the force and not what created the force.  It is unclear how the sensor can measure what created the force.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN RILEY whose telephone number is (571)270-7786. The examiner can normally be reached Monday - Friday, 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/JONATHAN G RILEY/Primary Examiner, Art Unit 3724